Citation Nr: 1521368	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to higher ratings for anxiety disorder, evaluated as 10 percent disabling prior to January 7, 2013, and as 50 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal was remanded in September 2012 for additional development of the record.  


FINDING OF FACT

For the entire period on appeal, anxiety disorder has been manifested by reduced reliability and productivity due to anxiety, sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.


CONCLUSIONS OF LAW

1.  For the period prior to January 7, 2013, the criteria for an evaluation of 50 percent for anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9413 (2014).

2.  For the entire period on appeal, the criteria for an evaluation in excess of 50 percent for anxiety disorder have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9413 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

An October 2008 letter discussed the evidence necessary to support a claim of entitlement to an increased rating.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claims.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA treatment records have been obtained and associated with the record.  VA examinations were conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9413, a 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  Id.  

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A June 2007 VA outpatient record notes the Veteran's report that he was preparing to start a new job as a bar manager and head bartender.  He indicated that he had trouble sleeping.  He noted that his energy and concentration were fair.  He denied suicidal and homicidal ideation.  There was no evidence of psychosis.  On mental status examination, the Veteran was groomed and dressed appropriately.  He was alert and fully oriented.  He was cooperative, pleasant, and jovial, with no motor abnormalities.  His speech was of normal rate, volume, tone and prosody.  His mood was good, and his affect was cheerful, reactive, euthymic, of good range, and without lability.  Thought processes were linear, relevant, and goal-directed.  The Veteran's memory was intact.  Insight and judgment were appropriate.  The assessment was adjustment disorder, resolved, and posttraumatic stress disorder (PTSD).  The provider assigned a GAF score of 65.

On VA examination in August 2007, the examiner acknowledged the assessment made by the VA provider in June 2007.  The Veteran's history was reviewed.  He reported that he had been fired from his job at a bar after two months, and was currently unemployed.  On mental status examination, the Veteran was oriented and alert.  Abstract reasoning was intact.  Memory for recent and remote events was good.  Thought form was lucid and coherent, and thought content was appropriate.  There was no evidence of obsessions, compulsions, ideas of reference, delusions, hallucinations, social fears, specific fears, or paranoid ideation.  There was no evidence of past or current suicidal or homicidal ideation.  The Veteran did endorse a history of physical fights and being fired from several jobs due to interpersonal difficulties.  Insight and judgment were adequate.  The Veteran reported that he enjoyed reading and sports.  Concentration was good.  The diagnosis was anxiety disorder, not otherwise specified (NOS), with features of PTSD.  The examiner assigned a GAF score of 60.  He noted that the Veteran enjoyed a variety of activities and interests and had a very steady work history.  He stated that the GAF score of 60 reflected moderate symptoms but overall no serious difficulties in getting along with others and in occupational functioning.  

An October 2007 VA mental health note indicates that the Veteran had a depressed mood and anxiety over the previous one to two years, intermittently exacerbated by stressors, especially financial and occupational.  The Veteran reported that he was working at a temporary job, but had other prospects.  He indicated that he had continued difficulty sleeping, and that his energy and concentration were fair.  On mental status examination, the Veteran was groomed and dressed appropriately.  He was alert and fully oriented.  He was cooperative, pleasant, and jovial, with no motor abnormalities.  His speech was of normal rate, volume, tone and prosody.  His mood was good, and his affect was cheerful, reactive, euthymic, of good range, and without lability.  Thought processes were linear, relevant, and goal-directed.  The Veteran's memory was intact.  Insight and judgment were appropriate.  The assessment was adjustment disorder, resolved, and posttraumatic stress disorder (PTSD).  The provider assigned a GAF score of 65.  The same assessment and GAF score are reflected in a March 2008 record.

In May 2008, the Veteran reported that he had found a job, but was worried about when it would end.  He expressed a willingness to take anti-anxiety medication.  On mental status examination, the Veteran was groomed and dressed appropriately.  He was alert and fully oriented.  He was cooperative, pleasant, and jovial, with no motor abnormalities.  His speech was of normal rate, volume, tone and prosody.  His mood was anxious, and his affect was cheerful, reactive, euthymic, of good range, and without lability.  Thought processes were linear, relevant, and goal-directed.  The Veteran's memory was intact.  Insight and judgment were appropriate.  The assessment was adjustment disorder, resolved, and posttraumatic stress disorder (PTSD).  The provider assigned a GAF score of 55.  

In July 2008, the Veteran reported that he had been told at work that he was anxious.  He reported a history of losing jobs in the past due to his anger problems.  He indicated that he had experienced increased irritability, and that he tended to isolate.  He noted that he continued to have difficulty sleeping.  On mental status examination, the Veteran was well groomed.  His manner was appropriate and cooperative.  He was alert and fully oriented.  There were no motor abnormalities.  His memory was intact and there were no abnormalities of concentration or attention.  His mood was anxious, and affect was reactive and mood congruent.  Thought process was linear, logical, and goal oriented.  There was no suicidal or homicidal ideation and no assaultive ideation.  There were no delusions, obsessions, or ruminations.  Perception was normal.  Cognition, insight, and judgment were intact.  The assessment was adjustment disorder, resolved, and posttraumatic stress disorder (PTSD).  The provider assigned a GAF score of 55.  

In October 2008, the Veteran's primary complaints were of anxiety and feeling jittery when under pressure or stress.  He reported increased depression.  On mental status examination, the Veteran had good hygiene.  He was alert and fully oriented.  He was cooperative and pleasant, with no motor abnormalities.  His speech was of normal rate, volume, tone and prosody.  His mood was anxious, and his affect reflected moderate anxiety with adequate range and without lability.  Thought processes were linear, relevant, and goal-directed.  The Veteran's memory was intact.  Insight and judgment were appropriate.  The assessment was adjustment disorder, resolved, and posttraumatic stress disorder (PTSD).  The provider assigned a GAF score of 55.  

On VA examination in October 2008, the Veteran's history was reviewed.  On mental status examination, the Veteran was neatly dressed and groomed.  There was no evidence of motor retardation or abnormality.  He denied hallucinations and was oriented.  Memory was good.  concentration was unimpaired and abstract thinking was intact.  He denied obsessive thinking and compulsive behavior.  His mood was somber and affect was euthymic.  The Veteran denied suicidal and homicidal ideation.  He endorsed feelings of inadequacy and worthlessness once or twice per week.  He described his energy level as "okay" and indicated that he enjoyed watching sports and movies as well as reading.  He endorsed irritability a  few times a week.  He denied symptoms of mania and panic attacks.  He endorsed anxiety attacks twice per month.  He estimated that he had 10 friends and had a good relationship with an uncle and his neighbors.  the diagnosis was anxiety disorder NOS.  The examiner assigned a GAF score of 60.  

A December 2008 VA mental health treatment record notes the Veteran's report that he was returning to school to become a paralegal.  On mental status examination, the Veteran had good hygiene.  He was alert and fully oriented.  He was cooperative, with no motor abnormalities.  His speech was of normal rate, volume, tone and prosody.  His mood was described as upset, and his affect was euthymic, reactive, and mood congruent.  Thought processes were linear, relevant, and goal-directed.  The Veteran's memory was intact.  Insight and judgment were appropriate.  The assessment was adjustment disorder with mixed anxiety and depressed mood, and PTSD.  The provider assigned a GAF score of 55.  

In February 2009, the Veteran reported that he remained active with his local Disabled American Veterans (DAV) branch. He expressed a strong desire to work.  He was future oriented toward going back to school.  On mental status examination, the Veteran had good hygiene.  He was alert and fully oriented.  He was cooperative, with no motor abnormalities.  His speech was a bit fast, with normal volume, tone and prosody.  His mood was described as a little depressed, and his affect was anxious with adequate range.  Thought processes were linear and goal-directed.  The Veteran's memory was intact.  Insight and judgment were appropriate.  The assessment was adjustment disorder with mixed anxiety and depressed mood, and PTSD.  The provider assigned a GAF score of 55.  The same assessment was made in March and June 2009.

In July 2009, the Veteran reported continued trouble with sleep and recurrent thoughts of past trauma which occurred more frequently when he was under stress.  He reported a sense of being on guard, but indicated that it did not prevent him from being around crowds or working with people.  He denied suicidal and homicidal ideation.  On mental status examination, the Veteran was well groomed.  His manner was appropriate and cooperative.  He was alert and fully oriented.  His memory was intact.  His mood was described as pretty good.  his affect was euthymic, reactive, and mood congruent.  There was no evidence of delusions or hallucinations.  Cognition was intact, and insight was fair, and judgment was good.  The diagnosis was mood disorder, NOS, rule out PTSD.  The provider assigned a GAF score of 55.

In August 2009, the Veteran reported that he was doing "pretty good."  he indicated that his sleep was improved.  He noted that he continued to be irritated with people, but had no rage or feelings of homicidal ideation.  He indicated that he planned to take up paralegal studies the next month.  On mental status examination, the Veteran was well groomed.  His manner was appropriate and cooperative.  He was alert and fully oriented.  His memory was intact.  There were no abnormalities of attention or concentration.  His mood was described as good.  His affect was euthymic, reactive, and mood congruent.  There was no evidence of delusions or hallucinations.  Cognition was intact, and insight was fair, and judgment was good.  The diagnosis was mood disorder, NOS, rule out PTSD.  The provider assigned a GAF score of 65.

In November 2009, the Veteran reported that "school keeps me good."  On mental status examination, he was neatly dressed and well groomed.  His manner was appropriate, friendly, and cooperative.  He was alert and fully oriented.  His memory was intact.  There were no abnormalities of attention or concentration.  His mood was described as good.  His affect was euthymic, reactive, and mood congruent.  There was no evidence of delusions or hallucinations.  Cognition was intact, and insight was fair, and judgment was good.  The diagnosis was mood disorder, NOS.  The provider assigned a GAF score of 65.

In February 2010, the Veteran reported that he still felt good.  He noted that he was busy with school and doing well in his classes.  He indicated that he was sleeping well with medication.  On mental status examination, he was neatly dressed and well groomed.  His manner was appropriate, friendly, and cooperative.  He was alert and fully oriented.  Speech was of normal rate, volume, tone, and prosody.  His memory was intact.  There were no abnormalities of attention or concentration.  His mood was described as good.  His affect was euthymic, reactive, and mood congruent.  Thought process was linear, logical, and goal oriented.  There was no evidence of delusions or hallucinations.  Cognition was intact, and insight was fair, and judgment was good.  The diagnosis was mood disorder, NOS.  The provider assigned a GAF score of 65.

In September 2010, the Veteran reported that he had been very anxious.  He related that he had been doing very well until a month previously, when his boss yelled at him at work.  He indicated that since then, he had been very nervous about the prospect of losing his job.  He noted an interest in starting a new medication for sleep and anxiety.  On mental status examination, the Veteran was neatly dressed and well groomed.  His manner was appropriate, friendly, and cooperative.  He was alert and fully oriented.  Speech was of normal rate, volume, tone, and prosody.  His memory was intact.  There were no abnormalities of attention or concentration.  His mood was described as anxious.  His affect was euthymic, reactive, and mood congruent.  Thought process was linear, logical, and goal oriented.  There was no evidence of delusions or hallucinations.  Cognition was intact, and insight and judgment were good.  The diagnoses were anxiety disorder NOS and mood disorder NOS.  The provider assigned a GAF score of 60.

In October 2010, the Veteran reported that stress at work had recently triggered anxiety symptoms to the point that he stayed home from work and experienced somatic symptoms as the result of conflict with his boss.  On mental status examination, the Veteran was groomed and dressed appropriately.  He was alert and oriented.  He was cooperative and pleasant.  Speech was of normal rate, volume, and tone.  His mood was anxious and affect was congruent.  He denied suicidal and homicidal ideation.  Thought process was linear and relevant.  There was no thought disorder and no evidence of hallucinations or psychosis.  Insight and judgment were deemed adequate.  The diagnoses were anxiety disorder NOS and mood disorder NOS.  The provider assigned a GAF score of 60.

In December 2010, the Veteran reported that he had "been OK."  He stated that he had not been sleeping well because he had run out of medication.  He related that he had been less stressed since he broke up with his girlfriend.  On mental status examination, the Veteran was neatly dressed and well groomed.  His manner was appropriate, friendly, and cooperative.  He was alert and fully oriented.  Speech was of normal rate, volume, tone, and prosody.  His memory was intact.  There were no abnormalities of attention or concentration.  His mood was described as anxious.  His affect was euthymic, reactive, and mood congruent.  Thought process was linear, logical, and goal oriented.  There was no evidence of delusions or hallucinations.  Cognition was intact, and insight and judgment were good.  The diagnoses were anxiety disorder NOS and mood disorder NOS.  The provider assigned a GAF score of 60.

In February 2011, the Veteran reported that he had been feeling pretty good.  He related that he found a newly prescribed medication to be helpful, noting that he was more relaxed.  He denied feeling restless or irritable.  On mental status examination, the Veteran was neatly dressed and well groomed.  His manner was appropriate, friendly, and cooperative.  He was alert and fully oriented.  Speech was of normal rate, volume, tone, and prosody.  His memory was intact.  There were no abnormalities of attention or concentration.  His mood was described as a little better.  His affect was euthymic, reactive, and mood congruent.  Thought process was linear, logical, and goal oriented.  There was no evidence of delusions or hallucinations.  Cognition was intact, and insight and judgment were good.  The diagnoses were anxiety disorder NOS and mood disorder NOS.  The provider assigned a GAF score of 60.

In March 2011, the Veteran reported that he was doing well.  He noted that his anxiety and depression symptoms were well controlled.  He indicated that he continued to excel in his job with VA.  He stated that he did not require additional psychotherapy and would like to follow up in six months.  On mental status examination, the Veteran was groomed and dressed appropriately.  He was alert and oriented.  He was cooperative and pleasant.  Speech was of normal rate, volume, and tone.  His mood was anxious and affect was congruent.  He denied suicidal and homicidal ideation.  Thought process was linear and relevant.  There was no thought disorder and no evidence of hallucinations or psychosis.  Insight and judgment were deemed adequate.  The diagnoses were anxiety disorder NOS and mood disorder NOS.  The provider assigned a GAF score of 60.

In June 2011, the Veteran reported that he was fine.  He related that he continued to enjoy his job.  On mental status examination, the Veteran was neatly dressed and well groomed.  His manner was appropriate, friendly, and cooperative.  He was alert and fully oriented.  Speech was of normal rate, volume, tone, and prosody.  His memory was intact.  There were no abnormalities of attention or concentration.  His mood was described as a little better.  His affect was euthymic, reactive, and mood congruent.  Thought process was linear, logical, and goal oriented.  There was no evidence of delusions or hallucinations.  Cognition was intact, and insight and judgment were good.  The diagnoses were anxiety disorder NOS and mood disorder NOS.  The provider assigned a GAF score of 60.

In August 2011, the Veteran reported that he had been doing alright.  He described PTSD symptoms such as flashbacks.  He stated that his job gave him a sense of purpose.  On mental status examination, the Veteran was well groomed.  His manner was calm, cooperative, and pleasant.  He was alert and oriented.  His memory was intact.  Attention and concentration were intact.  His mood was described as good, and affect was bright, reactive, and appropriate.  Thought process was logical and goal directed.  There were no perceptual abnormalities.  Insight and judgment were good.  The diagnoses were anxiety disorder NOS and mood disorder NOS.  The provider assigned a GAF score of 65.

In October 2011, the Veteran reported feeling stressed about a month previously when his boss threatened to write him up for no apparent reason.  He denied feeling depressed.  On mental status examination, the Veteran was well groomed.  His manner was calm, cooperative, and pleasant.  He was alert and oriented.  Speech was of normal rate, tone, volume, and production.  His memory was intact.  Attention and concentration were intact.  His mood was described as pretty good, and affect was bright and reactive.  He denied suicidal and homicidal ideation.  Thought process was logical and goal directed.  There were no perceptual abnormalities.  Insight and judgment were good.  The diagnoses were anxiety disorder NOS and mood disorder NOS.  The provider assigned a GAF score of 63.

In November 2011, the Veteran reported that his symptoms were stable.  He related that he had reconnected with his family after 22 years.  On mental status examination, the Veteran was well groomed.  His manner was calm, cooperative, and pleasant.  He was alert and oriented.  Speech was of normal rate, tone, and volume.  His mood was euthymic, and affect was congruent.  He denied suicidal and homicidal ideation.  Thought process was logical and goal directed.  There were no perceptual abnormalities.  Insight and judgment were adequate.  The diagnoses were anxiety disorder NOS and mood disorder NOS.  The provider assigned a GAF score of 60.

In February 2012, the Veteran reported that he had been doing well.  He described mild stress related to his boss at work, but indicated that he was able to cope well and that his anxiety level was well controlled.  On mental status examination, the Veteran was well groomed.  His manner was cooperative and pleasant.  He was alert and oriented.  Memory was grossly intact.  Speech was of normal rate, tone, and volume.  His mood was described as good, and affect was bright and reactive.  He denied suicidal and homicidal ideation.  Thought process was logical and goal directed.  There were no perceptual abnormalities.  Insight and judgment were good.  The diagnoses were anxiety disorder NOS, with features of PTSD, and mood disorder NOS by history.  The provider assigned a GAF score of 65.

In May 2012, the Veteran reported that his symptoms were stable.  He related that he was in a new relationship.  He indicated that he had more contact with his sister and good social support.  He denied problems with anxiety at work.  On mental status examination, he was well groomed.  His manner was polite and cooperative.  His mood was mildly anxious, with euthymic and congruent affect.  Motor activity was within normal limits.  Speech was fluent, and of normal rate and volume.  Thought process was organized.  There were no perceptual abnormalities.  The Veteran was oriented.  Cognition was grossly intact.  Insight and judgment were adequate.  He denied suicidal and homicidal ideation.  The diagnoses were anxiety disorder NOS, with features of PTSD, and mood disorder NOS by history.  The provider assigned a GAF score of 65.

On VA examination in January 2013, the Veteran's history was reviewed.  The diagnosis was anxiety disorder NOS.  The examiner assigned a GAF score of 60.  She indicated that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he had worked full time for VA since 2010.  He indicated that he found his job stressful, noting that he held himself to a high standard.  He reported that he had experienced an increase in depression.

In May 2013, the Veteran stated that his symptoms were as severe when examined in 2008 as they were currently.  

Having carefully reviewed the evidence of record, the Board concludes that an evaluation of 50 percent is warranted for the period prior to January 7, 2013, and that an evaluation higher than 50 percent is not warranted for any time during the period considered.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's reported symptoms during the period in question include anxiety, sleep disturbance, intrusive thoughts, avoidance, irritability and anger, and hyper vigilance.  Anxiety appears to be the most prevalent characteristic of the Veteran's psychiatric disorder, and the record reflects that it is exacerbated by financial and occupational stressors.  However, the Veteran has repeatedly been found to be completely alert and oriented, with normal thought processes and memory.  He has consistently expressed a strong desire to work, and has pursued educational and volunteer opportunities.  In essence, the evidence reflects symptoms during the period in question that are best contemplated by the criteria for a 50 percent evaluation in that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to his anxiety disorder symptoms.  

The Board has also determined that an evaluation in excess of 50 percent is not warranted for any portion of the appellate period.  While the Board accepts that the Veteran's anxiety disorder affects his functioning, the lay and medical evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood; nor total occupational and social impairment.  The evidence does not demonstrate suicidal ideation; obsessional rituals interfering with routine activities; disordered speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spetial disorientation; neglect of hygiene; or inability to establish and maintain effective relationships.  The Board acknowledges that the Veteran does have difficulty adapting to stressful circumstances; however, he has had positive results with the use of medication and practice of coping skills.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 70 percent evaluation.  

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent.  As such, the Board concludes that a 50 percent evaluation for the Veteran's PTSD for the entire period on appeal is appropriate.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, the Veteran's symptoms include anxiety, sleep disturbance, irritability, depression, and hypervigilance.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the 50 percent rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  For example, anxiety, hyper vigilance, and sleep disturbance are on par with panic attacks more than once per week contemplated by the criteria for a 50 percent evaluation.  There is nothing to ssuggest, however, that these manifestations more closely approximate the near-continuous panic or depression that affects the Veteran's daily independent living, in terms of its frequency and severity.  Hypervigilance is also on par with suspiciousness and impaired judgment, which are in the rating criteria.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, in addition to the disability addressed herein, the Veteran is in receipt of a 20 percent evaluation for diabetes mellitus, and separate 20 percent evaluations for peripheral neuropathy of the bilateral upper and lower extremities.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected anxiety disorder results in further impairment when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that his anxiety disorder causes additional loss of function that requires additional compensation under 38 C.F.R. § 3.350.  



ORDER

For the period prior to January 7, 2013, an evaluation of 50 percent for anxiety disorder is granted, subject to the regulations controlling the payment of monetary benefits.
 
Entitlement to an evaluation in excess of 50 percent for anxiety disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


